TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00629-CV



          Kappa Alpha Order, Inc.; Omicron Chapter of Kappa Alpha Order;
  The Alumni Receivership Committee for the Omicron Chapter of Kappa Alpha Order;
                     and H. Robert Hohenberger, Jr., Appellants

                                                v.

   UT Texas Omicron, Inc.; and UT Texas Omicron Educational Corporation, Appellees

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. D-1-GN-11-002936, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Counsel for appellants and appellees have filed a joint status report in this abated

appeal requesting that we continue the abatement of this appeal until September 2, 2014 while

the parties finalize a settlement agreement. We grant the request and abate the appeal until

September 2, 2014. All appellate deadlines will be tolled during the period of abatement. The

parties shall submit either a motion to reinstate or a joint status report concerning the status of

settlement negotiations no later than September 2, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: August 15, 2014